SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 40-F oRegistration statement pursuant to Section12 of the Securities Exchange Act of 1934 or þAnnual report pursuant to Section13(a) or 15(d) of the Securities Exchange Act of 1934 For the Fiscal year ended:August 31, 2007 Commission File number:001-14992 CORUS ENTERTAINMENT INC. (Exact name of registrant as specified in its charter) Canada 4832, 4833 Not Applicable (Province or other jurisdiction of incorporation or organization) (Primary standard industrial classificationcode number, if applicable) (I.R.S. employer identification number, if applicable) Brookfield Place 181 Bay Street, Suite 1630 P.O. Box 767 Toronto, Ontario M5J 2T3 Canada (416) 642-3770 (Address and telephone number of registrant's principal executive office) CT Corporation System 111 8th Avenue, 13th Floor New York, New York10011 (212) 894-8700 (Name, address and telephone number of agent for service in the United States) Securities registered pursuant to Section12(b) of the Act: Title of each class Name of each exchange on which registered: Class B Non-Voting Shares New York Stock Exchange Securities registered or to be registered pursuant to Section12(g) of the Act:None Securities for which there is a reporting obligation pursuant to Section15(d) of the Act:None For annual reports, indicate by check mark the information filed with this form: þAnnual Information FormþAudited Annual Financial Statements Indicate the number of outstanding shares of each of the issuer’s classes of capital or common stock as of the close of the period covered by the annual report: Class A Voting Shares 1,722,929 As of August 31, 2007 Class B Non-Voting Shares 40,512,297 As of August 31, 2007 Indicate by check mark whether the registrant by filing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule12g3-2(b) under the Securities Exchange Act of 1934 (the “Exchange Act”).If “Yes” is marked, indicate the file number assigned to the registrant in connection with such rule. Yeso Noþ Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section13(d) or 15(d)of the Exchange Act during the proceeding 12 months (or for such shorter period that the registrant has beenrequired to file such reports); and (2) has been subject to such filing requirements in the past 90 days. Yesþ Noo RENEWAL ANNUAL INFORMATION FORM Fiscal year ended August 31, 2007 Corus Entertainment Inc. November 28, 2007 1 RENEWAL ANNUAL INFORMATION FORM - CORUS ENTERTAINMENT INC. Table of Contents FORWARD-LOOKING STATEMENTS 3 INCORPORATION OF CORUS 3 Organization and Name 3 Subsidiaries and Affiliates 4 GENERAL DEVELOPMENT OF THE BUSINESS 5 Historical Background 5 Significant Acquisitions and Divestitures 5 DESCRIPTION OF THE BUSINESS 6 Radio 6 Description of the Industry 6 Business Overview 7 Operating Strategy 9 Competition Conditions 9 Television 10 Description of the Industry 10 Business Overview 12 Operating Strategy 13 Competition Conditions 15 Content 16 Description of the Industry 16 Business Overview 16 Operating Strategy 18 Competition 18 ADDITIONAL INFORMATION CONCERNING CORUS’ BUSINESSES 19 Intangible Properties 19 Seasonality and Cycles 19 Economic Dependence 20 Environmental 20 Employees 20 Foreign Operations 20 Lending 20 Bankruptcy 21 Reorganizations 21 Social or Environmental Policies 21 Risk Factors 21 CANADIAN COMMUNICATIONS INDUSTRY - REGULATORY ENVIRONMENT 21 Canadian Radio-television and Telecommunications Commission 21 Industry Canada 22 Restrictions on Non-Canadian Ownership 22 Broadcasting Services 22 Radio Undertakings 23 Specialty and Premium Television Undertakings 24 Local Television Undertakings 24 Pay Audio Services 25 Cable Advertising Services 25 Canadian Content Requirement for Broadcasters 25 Film and Television Tax Credits and Grants 25 International Treaty Co-Productions 25 Competition Act Requirements 26 Investment Canada Act 26 Copyright Act Requirements 26 CAPITAL STRUCTURE 27 Description of Capital Structure 27 Share Constraints 31 2 Ratings 31 MARKET FOR SECURITIES 31 Marketplaces 31 Trading Price and Volume 32 DIVIDEND POLICY 33 DIRECTORS AND OFFICERS 34 AUDIT COMMITTEE 35 Charter 35 Composition of the Audit Committee 36 Principal Accounting Fees and Services - Independent Auditors 36 LEGAL AND REGULATORY 37 INTERESTS OF MANAGEMENT AND OTHERS IN MATERIAL TRANSACTIONS 38 TRANSFER AGENTS 38 MATERIAL CONTRACTS 38 Senior Secured Credit Facility 38 Trust Indenture for 8¾% Senior Subordinated Notes due 2012 39 Cross Currency Interest Rate Swaps 39 ADDITIONAL INFORMATION 39 CORPORATE GOVERNANCE PRACTICES 40 SCHEDULE A - AUDIT COMMITTEE CHARTER 41 FORWARD-LOOKING STATEMENTS To the extent any statements made in this report contain information that is not historical; these statements are forward-looking statements and may be forward-looking information within the meaning of applicable securities laws (collectively, “forward-looking statements”).These forward-looking statements related to, among other things, our objectives, goals, strategies, intentions, plans, estimates and outlook, including advertising, program, merchandise and subscription revenues, operating costs and tariffs, taxes and fees. and can generally be identified by the use of the words such as "believe", "anticipate", "expect", "intend", "plan", "will", "may" and other similar expressions.In addition, any statements that refer to expectations, projections or other characterizations of future events or circumstances are forward-looking statements.Although Corus believes that the expectations reflected in such forward-looking statements are reasonable, such statements involve risks and uncertainties and undue reliance should not be placed on such statements.Certain material factors or assumptions are applied in making forward-looking statements, including without limitation factors and assumptions regarding advertising, program, merchandise and subscription revenues, operating costs and tariffs, taxes and fees and actual results may differ materially from those expressed or implied in such statements.Important factors that could cause actual results to differ materially from these expectations include, among other things: our ability to attract and retain advertising revenues; audience acceptance of our television programs and cable networks; our ability to recoup production costs, the availability of tax credits and the existence of co-production treaties; our ability to compete in any of the industries in which we do business; the opportunities (or lack thereof) that may be presented to and pursued by us; conditions in the entertainment, information and communications industries and technological developments therein; changes in laws or regulations or the interpretation or application of those laws and regulations; our ability to integrate and realize anticipated benefits from our acquisitions and to effectively manage our growth; our ability to successfully defend ourselves against litigation matters arising out of the ordinary course of business;and changes in accounting standards. Additional information about these factors and about the material assumptions underlying such forward-looking statements may be found in this Annual Information Form.Corus cautions that the foregoing list of important factors that may affect future results is not exhaustive.When relying on our forward-looking statements to make decisions with respect to Corus, investors and others should carefully consider the foregoing factors and other uncertainties and potential events. Unless otherwise required by applicable securities laws, we disclaim any intention or obligation to publicly update or revise any forward-looking statements whether as a result of new information, events or circumstances that arises after the date thereof or otherwise. INCORPORATION OF CORUS Organization and Name Corus Entertainment Inc. (“Corus” or the “Company”) is a Canadian based media and entertainment company with interests in radio broadcasting, television broadcasting, and the production and distribution of children’s media content. The Company was originally incorporated under the Canada Business Corporations Act as 3470652 Canada Inc. on March 3, 1998.Corus amended its articles to change its name to Corus Entertainment Inc. on May 28, 1999 and subsequently amended its articles on August 26, 1999 to create additional classes of shares. 3 Corus commenced operations on September 1, 1999.On that date, pursuant to a statutory plan of arrangement (the “Arrangement”), Corus was separated from Shaw Communications Inc. (“Shaw”) as an independently operated, publicly traded company, and assumed ownership of Shaw’s radio broadcasting, specialty television programming, digital audio services and cable advertising services businesses, as well as certain investments held by Shaw. Corus commenced trading on the Toronto Stock Exchange (CJR.B) on September 3, 1999 and on the New York Stock Exchange (CJR) on May 10, 2000. Corus’ registered office and an executive office is located at 501, 630 - 3rd Avenue S.W., Calgary, Alberta, T2P 4L4.A second executive office is located at Brookfield Place, Bay-Wellington Tower, Suite 1630, 181 Bay Street, P.O. Box 767, Toronto, Ontario, M5J 2T3. Subsidiaries and Affiliates The following table describes the significant operating subsidiaries and affiliates of Corus as at August 31, 2007, their jurisdiction of incorporation or organization, and the percentage of voting and non-voting securities owned by Corus directly or indirectly. Subsidiary Jurisdiction Percentage of securitiesowned by the Company Corus Radio Company Nova Scotia 100% Metromedia CMR Broadcasting Inc. Canada 100% Corus Premium Television Ltd. Canada 100% 591989 BC Ltd. British Columbia 100% YTV Canada Inc Canada 100% W Network Inc. Canada 100% 591987 BC Ltd. British Columbia 100% Movie Central Ltd. Alberta 100% Encore Avenue Ltd. Alberta 100% Corus Audio & Advertising Services Ltd. Alberta 100% TELETOON Canada Inc. Canada 50% Nelvana Limited Ontario 100% The Corporation has other subsidiaries and associated companies but they have been omitted as each represents 10% or less of total consolidated assets and 10% or less of total consolidated revenues.These omitted subsidiaries together represent less than 20% of total consolidated assets and revenues. GENERAL DEVELOPMENT OF THE BUSINESS Corus is an integrated Canadian media and entertainment company with an established global distribution network for the programming the Company produces.Corus has strong established brands in each of its businesses: Radio, Television, and Content.The principal assets consist of 52 radio stations; a variety of specialty television networks focused on children and adult genres; western Canada’s premium television services; Nelvana Limited, an international producer and distributor of children’s programming and merchandise products; Kids Can Press, the largest Canadian-owned English language publisher of children’s books; three broadcast television stations; a cable advertising service; and a digital audio service. Historical Background Certain of the businesses of Corus were operated by Shaw prior to September 1, 1999.On that date, the shareholders of Shaw approved the Arrangement which had the effect of creating Corus as an independently operated, publicly traded company. Under the Arrangement, the assets of Shaw were separated into two distinct, publicly traded corporations: one continued under the name Shaw Communications Inc. and the other one became Corus Entertainment Inc.Shaw continues to carry on Shaw’s cable television, Internet access, telecommunications and satellite businesses. Corus now owns and operates the media businesses which had previously been carried on by Shaw. 4 Pursuant to the Arrangement, Class A shareholders of Shaw received one Class A participating share (“Shaw Class A Share”) of Shaw and one-third of a Class A participating share of Corus (“Corus Class A Voting Share”) for each Shaw Class A Share previously held by them.Class B non-voting shareholders of Shaw received one Class B non-voting participating share of Shaw (“Shaw Class B Share”) and one-third of one Class B non-voting participating share of Corus (“Corus Class B Non-Voting Share”) for each Shaw Class B Share previously held by them. Pursuant to the Arrangement, 1,907,665 Corus Class A Voting Shares and 28,492,618 Corus Class B Non-Voting Shares were issued.On September 3, 1999, the Corus Class B Non-Voting Shares were listed and posted for trading on the Toronto Stock Exchange (CJR.B) and commenced trading at $18.90 per share.On May 10, 2000, Corus Class B Non-Voting Shares were listed for trading on the New York Stock Exchange (CJR) and commenced trading at US $26.125 per share. Significant Acquisitions and Divestitures Since September 1, 1999, Corus has become one of Canada’s leading media and entertainment companies and one of the largest radio broadcasters and specialty and premium television operators in Canada.Corus’ radio and television divisions have expanded through a number of acquisitions. As well, Corus expanded its business to include production and distribution of television programs, merchandise licensing and publishing.The most significant acquisitions and divestitures in the past three fiscal years include the following: Sale of Locomotion On January 18, 2005, the Company sold its 50% share in the assets of the Locomotion Channel to a wholly-owned subsidiary of Sony Pictures Inc. for an aggregate $6.2 million purchase price. Astral/Corus radio asset exchange On May 26, 2004, the Company and Astral Media Inc. (“Astral”) entered into an agreement to swap certain assets, being radio stations located in the Province of Quebec.The transaction was reviewed and approved by the Canadian Radio-television and Telecommunications Commission (“CRTC”) on January 21, 2005.See Broadcasting Decision CRTC 2005-15.A labour union associated with one of the swapped stations appealed the decision to the federal Cabinet pursuant to the appeal provisions in the Broadcasting Act.Cabinet released its decision on April 21, 2005, finding that the CRTC’s decision was sound and met the objectives of the Broadcasting Act.As a result the transaction closed on May 29, 2005. Red Deer radio sale The Company entered into an agreement in January 2005 with Newfoundland Capital Corporation (“NewCap”) to sell two radio stations located in Red Deer, Alberta. On August 10, 2005, the CRTC approved the application to transfer the Red Deer assets (CIZZ-FM and CKGY-FM) to NewCap. See Broadcasting Decision CRTC 2005-390.The transaction was closed on September 25, 2005. TELETOON acquisition In the first quarter of fiscal 2007, the Company completed the acquisition of an additional 10% share of TELETOON, to increase its ownership interest in this television network from 40% to 50%.The total cash consideration paid was $46.6 million. Radio station acquisition In the fourth quarter of fiscal 2007, the Company completed the acquisition of two radio stations.The total cash consideration paid was $18.0 million. 5 Sale of Controlling Interest in The Documentary Channel In the last quarter of fiscal 2007, the Company completed its sale of its controlling interest in The Canadian Documentary Channel Limited Partnership to the Canadian Broadcasting Corporation. DESCRIPTION OF THE BUSINESS Corus’ principal business activities are conducted through three operating groups: Radio, Television and Content, as described below. RADIO Description of the Industry The Canadian radio industry has historically been fragmented, with most stations being owned locally and oriented towards local advertisers and markets. In April 1998, the CRTC adopted a new radio multiple ownership policy.In any market where there are at least eight commercial radio stations in English or French, a single owner can own as many as two AM and two FM stations in that language. Since then, there has been a significant amount of consolidation of ownership within the radio industry. According to the CRTC, as of December 31, 2006, there were 649 commercial radio stations in Canada of which approximately 72%were FM stations and 28% were AM stations. The industry is dependent upon advertising revenues for economic performance and growth. According to the CRTC, the industry generated over $1.415 billion in revenues in 2006 up 5.7% versus last year. Radio stations compete for advertising dollars with other radio stations and many other forms of media. According to industry sources, the radio industry captures approximately 17% of an estimated $8.4 billion spent on advertising in Canada, compared to the newspaper and television industries, which capture approximately 38%and 31% of the total, respectively. According to the CRTC, in 2006, local advertising and national advertising represented 75% and 25%, respectively, of total radio advertising revenues. Radio is an efficient, cost-effective medium for advertisers to reach specific demographic groups. Stations are typically classified by their on-air format, such as classic rock, country, adult contemporary, oldies and news/talk. A station’s format and style of presentation enables it to target certain demographics. By capturing a specific share of a market’s radio listening audience, with particular concentration in a targeted demographic market, a station is able to market its broadcasting time to advertisers seeking to reach that specific audience demographic. Advertisers and stations utilize data published by audience measuring services, such as Bureau of Broadcast Measurement (“BBM”), to estimate how many people within particular geographical and demographic markets listen to specific stations. The number of advertisements that can be broadcast without jeopardizing listening levels, and the resulting ratings, is determined primarily by the format of a particular station and the local competitive environment. The number of advertisements that can be broadcast is not regulated. Radio broadcasters are continuing to see the importance of new media outlets to work in tandem with the traditional radio stations.There is a growing need to ensure that strong local websites exist for each station to offer advertisers an opportunity to complement on-air campaigns with an interactive element not previously possible through radio streaming alone. A successful combination of on-air and on-line streaming will lead to increased brand awareness for the radio broadcaster and the advertiser and should translate to a rise in ratings and advertising revenues. Advances in digital technology have now made subscription radio a reality. Subscription or Satellite radio provides a number of channels of programming to listeners for a flat monthly fee. Three licenses were approved by the CRTC in 2004 to distribute digital radio signals across Canada.Two of these licenses were launched in 2005 and now distribute digital signals via satellite.The third license has not been pursued to date on the basis of existing license conditions. Results to date indicate some minor penetration in the market place. 6 Business Overview Corus’ radio group (“Corus Radio”) comprises 52 radio stations situated primarily in nine of the 10 largest Canadian markets by population and in the densely populated area of southern Ontario. Corus Radio is the largest radio operator in Canada in terms of audience reach and tune-in. According to BBM’s Survey 1 2007 (“S1 ’07”), Corus led the industry with a market share of 29.1% in terms of audience reach, compared to its closest competitors, Standard Radio and Rogers Media, which had market shares of 21.4% and 18.0%, respectively, in terms of reach, during that same period. Corus Radio reaches one in three Canadians on a weekly basis. Corus Radio operates stations primarily in urban centres in Canada, including Montreal, Quebec City, Toronto, Hamilton/Burlington, Winnipeg, Edmonton, Calgary and Vancouver, and in the densely populated area of southern Ontario. Corus Radio operates news/talk stations in nineout of Canada’s 10 largest markets by population (Vancouver, Calgary, Edmonton, Winnipeg, Hamilton, London, Toronto, Quebec City and Montreal).Corus is well positioned in the Toronto market through its three stations that focus on adults 18 to 49: Q107, 102.1 The Edge and AM 640.Corus Radio news & talk stations continue to be the most listened to AM stations in Calgary, Edmonton, Vancouver and Winnipeg, measured by audience tuning. Corus Radio’s primary method of distribution is over-the-air, analog radio transmission.Each radio station’s content is available to audiences through traditional analog radio receivers at the particular station’s licensed frequency on the AM or FM band.The following table sets out particulars of Corus’ radio stations as at October 31, 2007: Location Call letter Frequency Format Target Rank Audience share (i) B.C. Vancouver CKNW (CKNW 980) AM News/Talk A35+ 1 13.1 CFOX (The Fox) FM Active rock M18-34 1 17.8 CFMI (Rock 101) FM Classic rock M25-54 1 12.8 CHMJ (AM 730) AM Traffic M25-49 14 0.4 Alberta Calgary CKRY (Country 105) FM Country A35-54 2 10.9 CHQR (QR77) AM News/Talk A35+ 3 10.5 CFGQ (Q107) FM Classic rock M25-49 3 10.7 Edmonton CHED (630 CHED) AM News/Talk A25+ 1 13.6 CKNG (JOE) FM 80’s/90’s A25-49 1 14.2 CISN (CISN Country) FM New country F35-54 3 9.6 CHQT (Cool 880) AM Oldies A35-54 11 1.6 Manitoba Winnipeg CJOB (CJOB 680) AM News/Talk/Sports A35+ 1 22.2 CJZZ (99.1 Cool FM) FM Smooth adult jazz A35-64 10 2.9 CJKR (Power 97) FM Rock M18-34 1 26.1 Ontario Barrie CIQB (B101) FM Hot adult contemporary A25-54 2 12.1 CHAY (The New CHAY) FM Adult contemporary A25-54 5 5.7 Burlington CING (Country 95.3) FM Country A25-49 3 5.4 Cambridge CJDV (DAVE) FM 80’s/90’s A25-49 3 11.6 Collingwood CKCB (The Peak) FM Adult contemporary A25-54 NA NA Cornwall CFLG (Variety 104.5) FM Adult contemporary A25-49 1 24.0 CJSS (Rock 101.9) FM Rock M25-54 2 10.6 CJUL (Jewel 1220) AM Oldies A50+ 2 14.2 7 Location Call letter Frequency Format Target Rank Audience share (i) Guelph CJOY (1460 CJOY) AM Oldies A35+ 1 7.0 CIMJ (Magic 106.1) FM Adult contemporary A25-49 1 18.0 Hamilton CJXY (Y108) FM Rock hits M25-49 1 15.2 CHML (AM 900) AM News/Talk A35+ 2 10.5 Kingston CFMK (JOE) FM 80’s/90’s A25-49 4 6.0 CFFX (Oldies 960) AM Oldies A35+ 5 5.1 Kitchener CKBT (91.5 The Beat) FM Contemporary hit A25-44 4 7.4 London CFPL (FM 96) FM Rock M18-49 1 24.1 CFPL (AM 980) AM News/Talk A35+ 5 4.9 St. Thomas CFHK (Fresh FM) FM Contemporary hit A18-34 2 16.2 Peterborough CKWF (The Wolf) FM Rock A25-49 1 28.2 CKRU (980 Kruz) AM Oldies/Sports A35+ 3 12.5 Toronto CFNY (102.1 The Edge) FM New rock M18-34 1 17.7 CILQ (Q107) FM Classic rock M25-49 1 11.5 CFMJ (AM 640) AM News/Talk M25-49 12 2.8 Woodstock CKDK (The Hawk) FM Classic rock M25-49 1 17.3 Quebec Gatineau CJRC AM News/Talk A35+ 3 11.7 Montmagny CFEL FM Soft rock A25-54 NA NA Montreal CFQR FM Adult contemporary F25-54 1 29.2 CKOI FM Contemporary hit A25-54 5 8.9 CKAC AM News/Talk/Sports A35+ 7 3.2 CINW (940 News) AM News/Talk A35+ 5 4.0 CHMP FM News/Talk A25-54 3 10.6 CINF (Info 690) AM News A35+ 9 1.1 Quebec City CHRC AM News/Talk A35+ 6 6.1 CFOM FM Adult contemporary A25-54 5 8.6 Saguenay CKRS AM News/Talk A35+ 1 24.2 St. Jerome CIME FM Adult contemporary A25-54 1 11.2 Sherbrooke CHLT AM News/Talk A35+ 4 11.3 Trois Rivieres CHLN AM News/Talk A35+ 4 8.5 (i) Sources: S2’07 - Vancouver, Calgary, Edmonton, Winnipeg, Hamilton, Toronto, Gatineau, Montreal, Quebec City,S4’06 - Cornwall, Guelph, Peterborough, Woodstock; St. Jerome,S1’07 - All other markets Corus Radio derives the majority of its revenues from advertising sales. Revenues for fiscal 2007 and 2006 were $276 million and $268 million, respectively. Revenues from Corus Radio are derived mainly from two types of advertising: (a) advertising by local advertisers who are generally local merchants and who operate in the trading area encompassed by the station’s signal; and (b) advertising by national businesses such as automotive manufacturers, breweries, banks, fast food chains and similar operations which develop national advertising campaigns. The extent to which Corus’ advertising revenues are from local or national advertising depends on the given market.In 2007, approximately 75% of Corus Radio’s revenues were derived from local advertising. In addition to advertising revenues, Corus Radio derives a smaller portion of its revenues through non-traditional revenue sources (non-airtime).Websites have proven to be extremely popular with audiences and advertisers and are a growing source of revenue.Corus Radio has very loyal listeners that continue to be connected to the station for the music, the hosts, the events and information-entertainment that is present on Corus websites.With approximately 1,200,000people registered to Corus Radio’s stations’ web-clubs and permission-based e-mail, the stations are able to develop one-to-one relationships and connect audiences with advertisers in areas that meet their needs.Other sources of non-traditional revenue include sponsorships, concerts and other events that allow Corus Radio to diversify its revenue streams and reach more potential listeners. 8 Operating Strategy Corus Radio has a focused strategy for the coming fiscal year.It will continue to emphasize growth in the listener and advertising base in the top 10 markets in Canada.It will strengthen core competencies of both sales management and programming.Corus will seek to dominate its target demographics.The Company will leverage new media to connect audiences with advertisers. During fiscal 2007, Corus concluded the purchase of two FM stations (CJZZ and CKBT) in Winnipeg and Kitchener from Canwest Media Works.The transaction closed on July 28, 2007.In addition, Corus Radio announced on June 18, 2007 that it had reached an agreement to buy one radio station from an independent operator in Sherbrooke, QC and also announced on August 9, 2007, the sale of one radio station in Quebec City, QC.Both transactions are subject to approval by the CRTC which is expected in early 2008. Corus Radio is committed to providing the best quality in programming for the listener.Corus Radio stations boast key proprietary personalities that are both highly recognized in their communities and dedicated to Corus programming standards.The Company is committed to reformatting stations when research shows that there is a need.In fiscal 2007, Corus’ recently reformatted stations continued to gain traction with their targeted demographics. Corus Radio aims to be rated by audience measuring services, such as BBM, as number one or two in the targeted demographic for their relevant markets, by continuing to provide attractive programming. Corus Radio has a clustering strategy pairing AM and FM radio stations to the limits allowed by the CRTC for the given market. Such clustering improves operating performance by expanding demographic coverage of the market, thereby providing local and national advertisers with an attractive and efficient medium with which to allocate their advertising dollars.Clustering also provides opportunities to share costs between radio stations, thereby improving operating margins. Corus Radio is also committed to having the best radio sales force in the industry.In 2002, Corus launched Corus Radio Sales University, an internal training course designed to provide the sales team with the tools to succeed.Stage one is an 80-hour on-line training session that is an orientation to customer-focused selling.Stage two involves on-site training and customer calls with the trainer who visits every major market cluster at least twice a year.To date, all of the Corus radio sellers and managers in the major markets have completed both stage one and two of the training.All new sales representatives and managers hired by Corus must participate in the training. Corus owns a 50% stake in Canadian Broadcast Sales (“CBS”), in partnership with Rogers Media.CBS is Canada’s leading national sales representation firm. In 2007, Corus Radio entered into a joint venture with Cogeco to form Group Force Radio a new sales representation firm in the province of Quebec. Similarly to CBS, Group Force Radio will focus on developing and delivering increased National revenues for the Corus Radio operations in the province of Quebec. Corus Radio will continue to leverage new media to expand its audience and give new opportunities to advertisers through a series of strong local websites to complement Corus’ radio stations.On-line audio streaming through websites affords the broadcaster and advertiser a more personal connection with the listener not available through traditional radio. Competitive Conditions Radio stations compete for advertising dollars with other radio stations in their respective market areas as well as with other forms of media such as conventional television, specialty television networks, daily, weekly, and free-distribution newspapers, outdoor billboard advertising, magazines, other print media, direct mail marketing, and the Internet. In each market, Corus’ radio stations face competition from other stations with substantial financial resources, including stations targeting the same demographic groups. In markets near the U.S. border, such as Kingston, Corus also competes with U.S. radio stations. On a national level, Corus competes generally with Standard Radio, Rogers Media, CHUM Radio and Astral, each of which owns and operates stations across Canada. The acquisition of Standard Radio by Astral was approved by the CRTC on September 28, 2007.At the time of writing the transaction had not yet closed.CHUM Radio was acquired by CTVglobemedia during the fiscal year 2007. 9 Factors that are material to competitive position include the station’s rank in its demographic, market share of audience, authorized power, assigned frequency, audience characteristics, local program acceptance and the number and characteristics of stations in the market area. TELEVISION Corus’ television group (“Corus Television”) comprises specialty television networks, premium pay television services, three local television stations, and other media services. Description of the Industry According to the CRTC Broadcasting Policy Monitoring Report 2007, there were approximately 9.978 million subscribers to television programming services in 2006. There were approximately 7.3 million cable subscribers and 2.628 million direct-to-home (“DTH”) satellite and multipoint distribution systems (“MDS”) subscribers. Total digital subscribers were approximately 5.789 million, up from 5.275 million a year earlier. Specialty and Premium Pay Television Networks Specialty and premium pay television networks generated $2.5 billion of combined advertising and subscriber revenues in 2006. Specialty and premium television networks are available to those Canadians who subscribe to the service package of a particular broadcasting distribution undertaking (“BDU”) (i.e. cable television, direct-to-home satellite and multipoint distribution systems). Specialty television networks provide special interest, news, sports, arts and entertainment programming, while premium television networks provide commercial-free movies, series and special event programming. Specialty and premium pay television networks each obtain revenues by charging a monthly subscriber fee to cable and direct-to-home satellite operators.Subscriber fees are the sole source of revenues for licensed premium television services, while specialty services can also generate advertising revenue.The CRTC regulates the maximum subscriber fee if the network is included as part of the basic cable service of a large cable operator, but not if the network is carried on a discretionary tier. Regardless, the amount of the subscriber fee is specified in the network’s agreement with the BDU. Digital specialty services are carried on a discretionary tier of digital-only theme packages, as a stand-alone digital offering, or as part of individual premium services provided to digital subscribers.Specialty and premium television networks benefit from these subscriber fees, which are supported by the high level of cable and satellite penetration in Canada. Subscribers to discretionary tiers pay monthly fees to their BDU that reflect an amount for the basic service, plus an additional amount for specialty and premium television networks for which they subscribe on discretionary tiers. Because all subscribers receive at least basic service, specialty television networks that are carried on a basic tier typically have a much higher number of subscribers. The number of subscribers for a cable network in a discretionary tier depends primarily upon pricing and subscriber preference. A specialty television network’s subscriber penetration will also benefit to the extent it is packaged or tiered with other popular specialty television networks. As a consequence, discretionary specialty television networks that are popular (or are otherwise packaged with popular specialty television networks) can generally be priced at rates above those for specialty television networks on basic service. Unlike premium television networks, which are prevented by CRTC regulations from obtaining advertising revenues, specialty television networks may obtain both subscriber and national advertising revenues. Specialty television networks appeal to advertisers seeking highly targeted markets. The CRTC limits national advertising to 12 minutes an hour but does not regulate advertising rates, and specialty television networks are not required to share a portion of their advertising revenues with the cable and DTH satellite operators. According to the CRTC, television advertising in 2006 totaled approximately $3.2 billion in Canada.Specialty television networks received a 27% share of total television advertising revenues, or approximately $882 million, up from $769 million or a 26 % share of total television advertising revenues in 2005. 10 Canadian specialty and premium television networks have experienced subscriber growth over the past decade due to the advances in cable-based delivery systems and the growth of DTH satellite services. In November 2000, a number of new digital specialty television network licenses were awarded by the CRTC for launch commencing September 2001. Of these licenses, 21 were Category 1 and 262 were Category 2. Since the initial awarding of 262 Category 2 licenses, additional Category 2 licenses have been granted.However, as of December 2006, approximately 79 Category 2 digital networks are in operation.It remains unclear how many of the remaining Category 2 networks will be launched in the future. Local Television Local television stations are licensed by the CRTC and provide over-the-air broadcast television signals to viewers within a local geographical market or on a network basis.The CRTC has licensed three English-language television networks, two private commercial networks and one public network.The private commercial networks are operated by CTV Television Network Inc. (“CTV”) and Global Television Network (“Global”) with the Canadian Broadcasting Corporation (“CBC”) operating the public broadcasting network.In addition to receiving conventional television signals off-air, the majority of Canadian viewers have access, either directly or through a BDU, to the television signals of U.S. border stations which are generally affiliated with one of the four U.S. commercial networks (ABC, NBC, CBS and Fox) and a Public Broadcasting Service station.Canadian conventional television stations generate revenue from advertising and receive no subscription revenues.The number of commercial messages that a station may broadcast is restricted to 12 minutes an hour and in some instances, as in the case of Corus’ Oshawa television station, is dependent on the production of local programming.These advertising limits will be relaxed and eliminated over the next two years. The success of conventional television is dependent on the quality of programming which results in audience ratings that in turn attract advertisers to a station or network.In the case of stations affiliated with the CBC, the local, private affiliated station receives a fee from the CBC to air or broadcast CBC national programming at certain designated times, in addition to being able to generate advertising revenues. Other Media Businesses Digital audio services distribute music in a digital mode to homes served by BDUs. A digital stream is delivered via cable or satellite to a “set top” box and converted to a signal that a residential customer’s television or audio system can understand. A variety of music formats are available, including channels devoted exclusively to classical, rock, jazz, country and many other music genres. Residential digital audio services are subject to licensing requirements by the CRTC. Cable advertising services provide commercial customers with wide coverage, high-frequency advertising at rates that are competitive with other forms of media. The business is exempt from licensing or regulatory requirements.An access fee is paid to the cable provider. New Products The trend in the television sector is in innovative new products and services in the digital environment. The emphasis on instant gratification for consumers is dominating the industry. New product offerings will fuel growth in the digital sector, reduce churn and contribute to incremental revenue growth.Video-on-demand (“VOD”); Subscription video-on-demand (“SVOD”); High Definition Television (“HDTV”); and Personal Video Recorders (“PVR”) all provide greater choice in delivery to the consumer and increase the amount of digital subscriptions for the provider.A description of these new digital products is as follows: • VOD provides an alternate method for the supply of video and related content material over cable and telecommunications networks. For broadcasters it represents a fundamental shift from a linear program service to the consumer having complete control over the programming segment. • SVOD is a video-on-demand service offered at a flat subscription price that provides viewers with unlimited access to select programs from the libraries of featured cable networks. • HDTV is a high-resolution digital television service combined with Dolby Digital surround sound. This combination creates an unparalleled combination of sound and image. HDTV requires new production and transmission equipment at the HDTV stations, as well as new equipment for reception by the consumer. The higher resolution picture is the main selling point for HDTV. 11 • A PVR is a Personal Video Recorder or an interactive television recording device.Like the VCR, a PVR records and plays back television programs, but unlike the VCR, it stores the programs in digital as opposed to analog form, allowing the user the ability to watch what they want when they want. Business Overview Corus had the following interests in specialty and premium television networks in Canada as at October 31, 2007: Network Description of programming Interest YTV Children/Family 100% Treehouse TV Preschool children/Parents 100% W Network Lifestyle and entertainment geared to women 100% Country Music Television Country music/Country lifestyle 80% Telelatino Canadian-Italian and Spanish 50.5% TELETOON Children/Family/Adult animation 50% The Food Network Canada Food related 20% Movie Central Premium movies and series 100% Encore Avenue Classic movies 100% Discovery Kids (Digital Service) Children/Family 53.6% SCREAM TV ( Digital Service) Horror movies and series 51% Cosmopolitan Television Lifestyle and entertainment geared to working women aged 18 to 34 54% Specialty Television Networks Corus Television’s group of specialty television networks appeal particularly to kids, teens and women, much-coveted target groups among Canadian marketers.Corus Television’s specialty networks have a 41.4% higher cumulative average minute audience (2-54 demographic) than its nearest competitor, based on BBM Nielsen Media Research (“BBM NMR”) 06/07 broadcast year data. Each of the analog specialty television networks is ranked among the top three analog television networks based on targeted demographics. YTV is a specialty television network dedicated to programming for children and teens aged two to 17. YTV broadcasts 5 of the top 20 children’s shows in Canada in the Kids 2-11 demographic, based on the BBN NMR 06/07 broadcast year data.This network reaches children beyond the television with interactive events and initiatives including ytv.com, a top Canadian kids’ website. YTV is generally carried on the basic tier. Treehouse TV is a specialty service in Canada dedicated to preschoolers (aged two to five). Treehouse TV operates on a 24-hour basis offering a commercial-free television environment in its preschool programming that reflects the interests and developmental levels of young children.Treehouse TV broadcasts 50 of the top 50 preschool shows in Canada, based on BBM NMR06/07 broadcast year data. W Network is a specialty television service dedicated to serving the needs and interests of women.On April 15, 2002, the service, which was previously known as WTN, was rebranded, reformatted and relaunched as W Network.Since the relaunch, W Network has achieved a 100% growth in its core demographic of women 25-54. Recent Nielsen statistics indicate that W Network is tied for the highest average minute audience of all Canadian specialty networks for W25-54 and is watched by 11 million Canadians in an average month. Country Music Television (“CMT”) is a specialty service dedicated to exhibiting country music videos, a prime-time lineup of comedy and drama series, movies and specials, music programming and daily entertainment news.In 2000, the network established the Video Advantage Program to support the development and production of original Canadian music videos for emerging artists.Corus has a 90% voting interest and an 80% equity interest in CMT.The remaining 10% voting interest and 20% equity interest is held by Country Music Television Inc., the operator of a similar service in the United States.According to recent Nielsen statistics, CMT has seen an 88% increase in the adult 25-54 demographic over the past five years and the network has more than doubled its prime time audience in the five year period. 12 Telelatino, in which Corus acquired a controlling interest in November 2001, is an ethnic specialty service that offers general interest domestic and international programming in the Italian, Spanish and English languages. Currently, Corus offers two digital specialty television networks: Discovery Kids, which offers children informative and entertaining programming with an emphasis on action, adventure and the environment; and SCREAM TV, which offers horror theme through a movie-rich schedule of classic and modern thrillers, cult favorites and popular series.These services were launched in September 2001.Corus will launch a third digital specialty television network Cosmopolitan TV, which will offer lifestyle and entertainment programming geared to working women 18-34, early in calendar 2008.Corus also holds interests in the following specialty television networks: • A 50% interest in TELETOON, which is a Canadian specialty service featuring a wide range of animation programming in all forms. TELETOON is available in both an English language version and a French language version. For fiscal 2006, Corus had a 40% interest in TELETOON, however, in fiscal 2007 this interest increased to 50%. • A 20% equity interest in The Food Network Canada, a specialty service which provides information and entertainment programming related to food and nutrition. Revenues from Corus’ specialty television networks are derived primarily from subscriber fees and advertising.In fiscal 2007, subscriber fees accounted for 39% and advertising accounted for 59% of total revenues from the specialty television networks. Premium Television Networks Movie Central and Encore Avenue provide premium television services in western Canada, featuring blockbuster movies, series and specials from diverse genres on six channels. Each channel broadcasts commercial-free 24 hours a day, seven days a week. The Movie Central brand consists of four channels and the
